PriceSmart Announces Increase in Semi-Annual Dividend Record Dates and Payment Dates Also Changed San Diego, California (January 29, 2009) – PriceSmart, Inc. (NASDAQ: PSMT) today announced that its Board of Directors has declared cash dividends, in the total amount of $0.50per share, $0.25 per share payable on February 27, 2009 to stockholders of record as of the close of business on February 13, 2009 and $0.25 per share payable on August 31, 2009 to stockholders of record as of the close of business on August 14, 2009. The Company anticipates the ongoing payment of semi-annual dividends in subsequent periods, although the actual declaration of future dividends, the amount of such dividends, and the establishment of record and payment dates is subject to final determination by the Board of Directors in its discretion, after its review of the Company's financial performance and anticipated capital requirements. About
